KNOLL Justice,
dissenting.
Considering that the State failed to introduce proper evidence to support a valid predicate conviction for defendant’s third DWI conviction, the trial court’s order denying the defendant’s motion to suppress evidence of this conviction should be reversed and the evidence should be suppressed. However, as to the remaining convictions, under a totality of the circumstances, State v. Strain, 585 So.2d 540, 543 (La.1991), I would deny the writ as it applies to those two predicate convictions. Accordingly, I would grant the .writ in part, deny the writ in part, and remand the case to the trial court for further proceedings.